DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-11 and 14-20 are amended, claim 12 is previously presented, claim 13 is original.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  
Claim 3 recites “therein” which appears to be a typo, and has been interpreted to mean –wherein--.
Claim 14 “from bottom of the crate assembly” appears to be missing an article and should be –from a bottom of the crate assembly--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the fourth vertical member each extend from the bottom side;” however “the bottom side” lacks antecedent basis.

Claim 9 recites a “first side door”, but this lacks antecedent basis. 

Claim 10 recites “the first horizontal member” and “the first horizontal side member” but these lack antecedent basis. Claim 10 is also indefinite because the limitations do not appear to match the disclosure. The horizontal side members also appear to be the first and second top members, however there does not appear to be a latching mechanism  disposed within either of these members. The latching mechanism is instead disposed within the intermediate top member. This has been examined as best understood to indicate the horizontal member is the same as the intermediate member (interpretation assumed from claim 15 which uses “horizontal member”).

Claim 13 states “any suitable device a pet owner may want to mount within a pet crate” does not clearly define the metes and bounds of the claims as this could essentially be anything. Examiner has examined this limitation as best understood to indicate any sort of structure which may be used to receive an accessory (dog bowls with clips, food, toys, etc) may be an accessory receiver, and claim 13 which further states “any suitable device a pet owner may want to mount within a pet crate” broadly covers anything which may be considered an “accessory”.

Claim 14 “opposite direction of the front” : “the front” lacks antecedent basis and should be –the front side—to refer back to a previously recited element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto in view of (US 5307758 A) to Ho.
In regards to claim 1, Yamamoto teaches a collapsible crate assembly, comprising: a front side (Yamamoto; side with 25) comprising a first vertical member (Yamamoto; annotated Y1), a second vertical member (Yamamoto; annotated Y2), a first top member (Yamamoto; annotated Y5), and a first portion of a mesh network disposed (Yamamoto; mesh network represented in FIG 1 at 25), wherein the front side comprises a front side length (Yamamoto; length of the front from Y1 to Y2); a rear side opposite the front side (Yamamoto; side with 6), the rear side comprising a third vertical member (Yamamoto; annotated Y3), a fourth vertical member (Yamamoto; annotated Y4), a second top member (Yamamoto; annotated Y6); a first side (Yamamoto; either side 4 or 5) between the front side and the rear side (Yamamoto; see FIG 3), the first side comprising a third portion of the mesh network (Yamamoto; see FIGs 1 and 2 and; support the mesh netting Col 2 line 61 - Col 3 line 2) that is movable relative to the front side and the rear side and between the front side and the rear side (Yamamoto; each side 4 and 5 has two sections which can be moved to be collapsible or extendable relative to the front and rear sides, and the movement exists between the front and rear sides), the first side comprising a first side length that is greater than the front side length (Yamamoto; length between Y1 and Y3 or Y2 and Y4 is longer than the lengths between Y1 and Y2 or Y4 and Y3); a second side opposite the first side and between the front side and the rear side (Yamamoto; other of side 4 or 5), the second side comprising a fourth portion of the mesh network (Yamamoto; see FIGs 1 and 2 and; support the mesh netting Col 2 line 61 - Col 3 line 2); a bottom (Yamamoto; receptacle plate 8), comprising a base panel (Yamamoto; lowest portion of 8), wherein the first vertical member, the second vertical member, the third vertical member, and the fourth vertical member each extend from the bottom side (Yamamoto; see FIGs 1 and 2 where Y1-Y4 extend from the bottom 8); a top (Yamamoto; ceiling plate 2) comprising: a first top member extending from the front side to the rear side (Yamamoto; either of 2a in FIGs 1 and 2); a second top member extending from the front side to the rear side opposite from the first top member (Yamamoto; other of 2a in FIGs 1 and 2); an intermediate top member (Yamamoto; portion holding 3) extending from the first top member to the second top member between the front side and the rear side (Yamamoto; see FIG 1 where the portion holding 3 divides the mesh portions into two mesh portions on either side of the portion holding 3); a first top portion of the mesh network extending between the intermediate top member and the first top member (Yamamoto; either of the mesh portions on either side of the portion holding 3 extends between the intermediate member and the first top member); and a second top portion of the mesh network extending between the intermediate top member and the second top member (Yamamoto; either of the mesh portions on either side of the portion holding 3 extends between the intermediate member and the second top member), wherein the collapsible crate assembly is configurable between a collapsed configuration (Yamamoto; FIG 8) and a deployed configuration (Yamamoto; FIG 1), and wherein the collapsible pet crate further comprises a handle (Yamamoto; 3) disposed in the intermediate top member (Yamamoto; see FIG 1).

    PNG
    media_image1.png
    464
    649
    media_image1.png
    Greyscale

	Yamamoto fails to teach a rear side comprising a second portion of the mesh network and 
an intermediate top member extending from the front side to the rear side between the first top member and the second top member; and wherein the collapsible pet crate further comprises a multifunctional handle disposed in the intermediate top member, wherein the multifunctional handle comprises a mechanism configured to lock the collapsible pet crate in the deployed position.
Ho teaches a rear side (Ho; either end sides at 3) comprising a second portion of the mesh network (Ho; where each of the end sides at 3 comprise a portion of mesh network, see FIG 1) and
an intermediate top member (Ho; portion on which handle 21 sits) extending from the front side to the rear side (Ho; from 31 at both ends) between the first top member and the second top member (Ho; between members at 2 on either side); a first top portion of the mesh network extending between the intermediate top member and the first top member; and a second top portion of the mesh network extending between the intermediate top member and the second top member (Ho; see FIG 1 where two portions of the mesh network are divided in half by the intermediate member and exist on either side of the intermediate member between the two top portions represented by 2 on either side of the crate), and wherein the collapsible pet crate further comprises a multifunctional handle (Ho; 21) disposed in the intermediate top member (Ho; see FIG 1), wherein the multifunctional handle comprises a mechanism configured to lock the collapsible pet crate in the deployed position (Ho; latch 24 on the handle locks the cate in the deployed position, which is defined by the top being closed and in place for carrying the cate, see FIG 1).

    PNG
    media_image2.png
    533
    632
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto such that the rear side had a second mesh network and such that the intermediate portion extended from the front side to the rear side, the intermediate portion supporting a multifunctional handle which can be used to lock the device in the deployed position, such as taught by Ho. The motivation for doing so would be to provide greater ventilation throughout the crate such that airflow can pass from the front side through the rear side and through the top for the comfort of the animal and by rotating the intermediate portion 90 degrees, the intermediate portion can provide support along the entire length of the crate. And by providing a handle with multiple uses, a user would be able to freely and easily manipulate the locks using a single mechanism without having to unlock or unlatch a multitude locks or latches to collapse the device.

In regards to claim 2, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, wherein the front side and the rear side are substantially parallel to each other in the deployed configuration (Yamamoto; see FIG 5 where either front or rear side 7 and 6 are parallel to each other when deployed).  

In regards to claim 3, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, therein the first side and the second side are substantially parallel to each other in the deployed configuration (Yamamoto; see FIG 3 where either side 5 and 4 are parallel to each other).  

In regards to claim 4, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, wherein the top and the bottom are substantially parallel to each other in both the deployed configuration (Yamamoto; see FIG 3 and 5 where the top 2 and bottom 8 are parallel in the deployed position) and in the collapsed configuration (Yamamoto; see FIG 9 where top 2 and bottom 8 are parallel in the collapsed position).  

In regards to claim 5, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, wherein the front side further comprises a front door (Yamamoto; 25 is a hinged door in the mesh portion) attached to the first vertical member or the second vertical member and movable relative to the first vertical member and the second vertical member (Yamamoto; see FIG 1 where the hinges are along the side thus making the door 25 movable), wherein the front door comprises the first portion of the mesh network (Yamamoto; 25 has the mesh portion, see FIG 1).

In regards to claim 8, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, wherein the top further comprises a first top door (Ho; annotated H1) between the first top member and the intermediate top member (Ho; between 2 and the portion on which handle 21 sits) and a second top door (Ho; annotated H2) between the intermediate top member and the second top member (Ho; between 2 and the portion on which handle 21 sits), wherein the first top door comprises the first top portion of the mesh network and the second top door comprises the second top portion of the mesh network (Ho; see FIG 1).  

    PNG
    media_image3.png
    532
    744
    media_image3.png
    Greyscale

In regards to claim 12, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, further comprising an accessory receiver (Yamamoto; portion 6c which forms 6e which may be used to receive bait (an accessory) for pets).  

In regards to claim 13, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 12, wherein the accessory receiver further comprises adapter hardware for mounting an accessory including a Wi-Fi camera, an automatic feeder, an automatic waterer, a speaker, a mobile cellular device, any combination thereof, or any suitable device a pet owner may want to mount within a pet crate (Yamamoto; any suitable device, such as bait, a toy, etc.).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5307758 A) to Ho as applied to claim 1 above, in further view of (US 20140352628 A1) to Kellogg.
In regards to claim 6, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, but fail to explicitly teach wherein the mesh network comprises one or more metals, polymers, alloys, copolymers, carbon fiber, wood, bamboo, rope, glass, nonwoven fabrics, woven fabrics, or knit fabrics.  
Kellogg teaches wherein the mesh network comprises polymers, copolymers (Kellogg; [0036] Nylon, which is a polymer and copolymer, and additionally can be made into a fabric or cloth as mentioned in the specification.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh network of Yamamoto as modified by Ho such that it’s made of nylon, as taught by Kellogg. The motivation to make the mesh out of nylon would be to decrease costs, as nylon is an inexpensive and easily attainable material, while still retaining flexibility and durability so it does not wear down quickly.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5307758 A) to Ho as applied to claim 1 above, in further view of (US 11039596 B2) to Pan.
In regards to claim 7, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 5, wherein the front door (Yamamoto; 25), further comprises: a hinge attached to the first vertical member (Yamamoto; see FIG 1 where a hinge exists attached to Y1); a latch disposed on a side of the front door opposite the hinge (Yamamoto; 26).
Yamamoto as modified by Ho fail to teach a latch pin disposed on a side of the front door opposite the hinge, wherein the latch pin is configured to engage a latch pin receiver disposed on the second vertical member; a latch pin release mechanism, disposed within a housing, wherein the latch pin release mechanism is accessible from a single direction relative to the crate assembly when the crate assembly is in the deployed configuration, wherein the latch pin release mechanism biases the latch pin into engagement with the latch pin receiver.
Pan teaches a latch pin (Pan; 42a and 42b) disposed on a side of the front door opposite the hinge (Pan; see FIG 11 where the pins are opposite the hinge of the door), wherein the latch pin is configured to engage a latch pin receiver disposed on the second vertical member (Pan; Col 9, lines 62-65); a latch pin release mechanism, disposed within a housing Pan; created by 50, 52 which conceals the release mechanism), wherein the latch pin release mechanism is accessible from a single direction relative to the crate assembly when the crate assembly is in the deployed configuration (Pan; accessible from a front view) (Pan; see FIG 3 where when the latch is depressed, the door becomes unlocked and can be then pulled outwards as can be seen in FIG 4), wherein the latch pin release mechanism biases the latch pin into engagement with the latch pin receiver (Pan; Col 4 lines 55-64).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a latch pin release mechanism lock for the pet crate of Yamamoto as modified by Ho as taught by Pan. The motivation for using this sort of lock and latch system is to provide a secure connection which is simple to operate but too complex for an animal to accidentally open on their own.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5307758 A) to Ho as applied to claim 8 above, in further view of (US 20110041774 A1) to Northrop.
In regards to claim 9, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 8, wherein, in the open position, the first top door enables access to an upward opening between the intermediate top member and the first top member (Ho; see FIG 1 where the door indicated by annotated H1 when opened would have an opening between 2 and the remaining intermediate member supporting handle 21)
but fail to explicitly teach wherein the first side door further comprises: a hinge on the first top member such that the first top door is pivotably attached to the first top member and movable between a closed position and an open position.
Northrop teaches wherein the first side door (Northrop; 76) further comprises: a hinge (Northrop; [0051] hinge) on the first top member (Northrop; along longitudinal frame in FIG 7B) such that the first top door is pivotably attached to the first top member and movable between a closed position and an open position (Northrop; FIG 7A closed, FIG 7B open).
It would have been obvious to one of ordinary skill in the art before the effective iling date of the claimed invention to modify the door of Yamamoto as modified by Ho such that it opens with a hinge and pivots such as the door of Northrop. The motivation for doing so would be to provide a hinge would gives support structure to a door and allows a door to open without getting in the way of a user seeking entry to the interior of the crate.
  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5307758 A) to Ho as applied to claim 1 above, in further view of (US 6092488 A) to Allawas.
In regards to claim 10, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, wherein the top further comprises: Response to Office Action of January 20, 2022 a latching mechanism disposed within the first horizontal member, wherein the latching mechanism further comprises a handle (Yamamoto; handle 21), and latching pins (Yamamoto; either pin 51 separated by 52, see FIG 3) disposed within the intermediate top member (Yamamoto; along with handle 21, see FIG 4 where pins are inserted within the latch with handle 21 on the intermediate member of FIG 1); but fails to explicitly teach a handle disposed within the first horizontal side member and the second horizontal side member.  
Allawas teaches a handle disposed within the first horizontal side member and the second horizontal side member (Allawas; rotating the crate 90 degrees as seen in FIG 1 such that each of 35 are embedded along the side members along the edges, see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto as modified by Ho such that the edges of the top member has handles disposed within as taught by Allawas. The motivation for doing so would be to provide handles to be used when the device is fully collapsed so the crate can be carried on a side.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5307758 A) to Ho as applied to claim 1 above, in further view of (US 20080121188 A1) to Axelrod.
In regards to claim 11, Yamamoto as modified by Ho teach the collapsible crate assembly of claim 1, but fail to teach wherein, in the collapsed configuration, the first side and the second side are each folded over the top, and the top is retained between the bottom and the first side and the second side.
Axelrod teaches wherein, in the collapsed configuration, the first side and the second side are each folded over the top (Axelrod; 18a, 18b folded over 30 in FIG 2), and the top is retained between the bottom and the first side and the second side (Axelrod; See FIG 2 where the sides 18a and 18b retain the top 30 between 18a/18b and the base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto such that instead of the side portions pivoting to close inside the crate when collapsed, the device is instead configured to allow the side portions to pivot closed on top of the top portion. The motivation for this configuration would be to facilitate deployment. Instead of having to reach inside and under the top portion when it is deployed first to awkwardly pull the front and rear portions outward, a user would simply be able to pull upwards, deploying the walls as they rotate outwards, making it easier and faster.
  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto in view of (US 2538778 A) to Halpin and (US 5071176 A) to Smith.
In regards to claim 14, Yamamoto teaches method of deploying a collapsible pet crate assembly of claim 1 from a collapsed position, the method comprising: pivoting a front side upward away from bottom of the crate assembly (Yamamoto; where a collapsed front 7 can be pivoted upwards and away from the bottom as in FIG 5); pivoting a rear side upward away from the bottom of the crate assembly and in an opposite direction of the front (Yamamoto; where a collapsed rear part 6 can be pivoted upwards and away from the bottom, opposite from the front as in FIG 5); raising a top away from the bottom while simultaneously unfolding a first side and a second side (Yamamoto; where when the top 2 is raised, the first and second side 5 and 4 extend and unfold simultaneously since both are attached to 2), wherein the first side and the second side each comprise hinges disposed horizontally (Yamamoto; pivotal connections at 9c); and rotating a handle in the top (Yamamoto; 3, which pivots and rotates about its base), 
Yamamoto fails to teach a multifunctional handle, wherein rotating the multifunctional handle engages top latch pins disposed within an intermediate top member of the top that engage latch pin receivers disposed within a top portion of the front side and a top portion of the rear side.  
Halpin teaches a multifunctional handle (Halpin; handle 45), wherein the multifunctional handle engages top latch pins (Halpin; ends of 43) disposed within an intermediate top member of the top (of Yamamoto and Ho) that engage latch pin receivers (Halpin; in frames 35) disposed within a top portion of the front side and a top portion of the rear side (Halpin; upper part of front and rear frames 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamamoto such that the handle can provide a locking and support mechanism to keep the frame members in its deployed position, such as taught by Halpin. The motivation for doing so would be to make full use of the handle. By providing a handle with multiple uses, a user would be able to freely and easily manipulate the locks using a single mechanism without having to unlock or unlatch a multitude locks or latches to collapse the device.
Yamamoto as modified by Halpin fail to teach where this handle, when rotated, provides the latch pin mechanism. 
Smith teaches a rotatable handle which provides the latch pin mechanism (Smith; see 16, which, when rotated will lock and unlock the pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the handle in the method of Yamamoto as modified by Halpin with one similar to Smith’s, which allows a rotational motion to lock and unlock the device. The motivation for this would be to prevent any accidental translational movement of the handle which would cause the device to unlock. By having a rotational handle, the rotational mechanism would be more difficult to accidentally actuate.


Claims 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto in view of (US 20080121188 A1) to Axelrod.
In regards to claim 15, Yamamoto teaches a collapsible pet crate comprising: a base (Yamamoto; 8); a front side (Yamamoto; side 7 with 25) comprising a first vertical member (Yamamoto; Y1), a second vertical member (Yamamoto; Y2), and a front top member (Yamamoto; Y5) extending between a top of the first vertical member and a top of the second vertical member (Yamamoto; see FIG 1); a rear side (Yamamoto; 6) comprising a third vertical member (Yamamoto; Y3), a fourth vertical member (Yamamoto; Y4), and a rear top member (Yamamoto; Y6) extending between a top of the third vertical member and a top of the fourth vertical member (Yamamoto; see FIG 1); a top side (Yamamoto; 2) comprising a first side member, a second side member  (Yamamoto; either of 2a), and horizontal member disposed between the first side member and the second side member (Yamamoto; horizontal member supporting 3), wherein a length of the top side is greater than a length of the rear side and a length of the front side (Yamamoto; length of the top side from Y5 to Y6 is greater than a length of the Y2 to Y1 or Y4 to Y3), wherein: the collapsible pet crate comprises a deployed position (Yamamoto; FIG 1) and a collapsed position (Yamamoto; FIG 8); in the deployed position, the first side member and the second side member each (Yamamoto; each of 2a) extend from proximate the front top member to proximate the rear top member (Yamamoto; see FIG 1 where 2a extend from Y5 and Y6), and the top side is a first distance from the base (Yamamoto; distance defined from 8 to 2 in FIG 1); and in the collapsed position, the top side is a second distance from the base that is less than the first distance (Yamamoto; see FIG 8 where the second distance is defined from 8 to 2 in FIG 8, which is less than the distance defined in FIG 1), but fails to teach 
the first side member and the second side member are each positioned on the top side such that the top side is retained between the base and the first side member and the second side member.
Axelrod teaches the first side member and the second side member are each positioned on the top side such that the top side is retained between the base and the first side member and the second side member (Axelrod; See FIG 2 where the sides 18a and 18b retain the top 30 between 18a/18b and the base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto such that instead of the side portions pivoting to close inside the crate when collapsed, the device is instead configured to allow the side portions to pivot closed on top of the top portion. The motivation for this configuration would be to facilitate deployment. Instead of having to reach inside and under the top portion when it is deployed first to awkwardly pull the front and rear portions outward, a user would simply be able to pull upwards, deploying the walls as they rotate outwards, making it easier and faster.

In regards to claim 16, Yamamoto as modified by Axelrod teach the collapsible pet crate of claim 15, wherein, the front side is pivotably attached to the base (Yamamoto; see FIG 5) such that the front side is positionable between the deployed position and the collapsed position via rotation about a front (Yamamoto; where 7 rotates about a front to be either deployed or collapsed); wherein the rear side is pivotably attached to the base (Yamamoto; see FIG 5) such that the rear side is positionable between the deployed position and the collapsed position via rotation about a rear pivot (Yamamoto; where 6 rotates about a rear to be either deployed or collapsed); and in the collapsed position, the front top member of the front side is adjacent to but not touching the rear top member of the rear side (Yamamoto; see FIG 5 where the two tops of 7 and 6, when collapsed, are next to each other but do not touch).  

In regards to claim 18, Yamamoto as modified by Axelrod teach the collapsible pet crate of claim 15, comprising: a first side panel extending between the first side member and the base; and a second side panel extending between the second side member and the base (Yamamoto; side panels 5 and 4, see FIG 3).  

In regards to claim 19, Yamamoto as modified by Axelrod teach the collapsible pet crate of claim 18, wherein: in the deployed position, the first and second side panels are planer (Yamamoto; see FIG 3 where 4 and 5 are planar); and in the collapsed position, the first and second side panels are each folded about a hinge (Yamamoto; see FIG 8 hinges at 9c).

 In regards to claim 20, Yamamoto as modified by Axelrod teach the collapsible pet crate of claim 15, wherein the front side (Yamamoto; side 7 with 25) comprises a hinged door (Yamamoto; 25) configured to selectively cover an opening in the front side (Yamamoto; see FIG 1), and wherein the top (Yamamoto; 2) comprises at least one opening (Yamamoto; several openings in the mesh) for accessing an interior of the collapsible pet crate while in the deployed position (Yamamoto; when deployed, the interior can be accessed through the holes in the mesh by accessory mounts, food, etc).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 20080121188 A1) to Axelrod as applied to claim 15 above, in further view of (US 2538778 A) to Halpin.
In regards to claim 17, Yamamoto as modified by Axelrod teach the collapsible pet crate of claim 15, but fail to teach a multifunctional handle disposed in the horizontal member, wherein the multifunctional handle is rotatable while disposed in the horizontal member, and wherein the multifunctional handle comprises a mechanism that locks the collapsible pet crate in the deployed position.  
Halpin teaches multifunctional handle (Halpin; handle 45) disposed in the horizontal member (Of Yamamoto), wherein the multifunctional handle comprises a mechanism that locks the collapsible pet crate in the deployed position (Halpin; ends of 43 engage frames 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Yamamoto as modified by Axelrod such that the handle can provide a locking and support mechanism to keep the frame members in its deployed position, such as taught by Halpin. The motivation for doing so would be to make full use of the handle. By providing a handle with multiple uses, a user would be able to freely and easily manipulate the locks using a single mechanism without having to unlock or unlatch a multitude locks or latches to collapse the device.
Yamamoto as modified by Halpin fail to teach wherein the multifunctional handle is rotatable while disposed in the horizontal member.
Smith teaches wherein the multifunctional handle is rotatable while disposed in the horizontal member (Smith; see 16, which, when rotated will lock and unlock the pins, disposed in the horizontal member of Yamamoto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the handle in the method of Yamamoto as modified by Axelrod and Halpin with one similar to Smith’s, which allows a rotational motion to lock and unlock the device. The motivation for this would be to prevent any accidental translational movement of the handle which would cause the device to unlock. By having a rotational handle, the rotational mechanism would be more difficult to accidentally actuate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, applicant argues that the amended claim language is not taught by Yamamoto or Liou. However, references of Ho and Axelrod for claims 1 and 15 specifically have been used to teach these limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647